Exhibit 10.9

2011 Amendments

SUNTRUST RESTORATION PLAN

Amended and Restated Effective May 31, 2011

 

1



--------------------------------------------------------------------------------

SUNTRUST RESTORATION PLAN

(Effective May 31, 2011)

The SunTrust Restoration Plan was adopted effective January 1, 2011 by SunTrust
Banks, Inc. to provide supplemental retirement benefits to Eligible Employees
pursuant to the terms and provisions set forth below. The Plan is amended and
restated effective May 31, 2011.

The Plan is intended (1) to comply with Code section 409A and official guidance
issued thereunder, and (2) to be “a plan which is unfunded and is maintained by
an employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

ARTICLE I

DEFINITIONS

All capitalized terms used in this Plan and not defined in this document shall
have the same meaning as in the Qualified Plan. Wherever used herein, the
following terms shall have the meanings hereinafter set forth:

“Account” means the bookkeeping account established by the Company for each
Participant in the Plan. A Participant’s Account shall be utilized solely as a
device for the determination and measurement of the amount of the Restoration
Benefit to be paid to the Participant pursuant to this Plan. A Participant’s
Account shall not constitute or be treated as a trust fund of any kind.

“Affiliate” means any corporation or other entity that is treated as a single
employer with the Company under section 414 of the Code.

“Annual Compensation Limit” means the limit equal to the product of two
(2) times the limit under Code section 401(a)(17) in effect for the Plan Year.

“Annuity Option” means one of the Actuarial Equivalent annuity forms set forth
in Section 4.6(b).

“Benefit Commencement Date” means the date a Participant (or his beneficiary in
the case of death) is first scheduled to receive a payment of the Restoration
Benefit accrued under the Plan.

“CEO” means the Chief Executive Officer of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Company’s Board of Directors
or such other committee as may be appointed by the Board of Directors from time
to time.

“Company” means SunTrust Banks, Inc. or any successor corporation or other
entity.

“Compensation” means the amount an Eligible Employee’s compensation for a Plan
Year determined as the difference between (1) the Eligible Employee’s PPA
Compensation for the Plan Year but determined without regard to the limitation
imposed under Code section 401(a)(17), minus (2) the Annual Compensation Limit
for such Plan Year. Notwithstanding the foregoing, during a Newly Hired Eligible
Employee’s first year of participation in the Plan, the amount of Compensation
shall be determined under subsection (1) of the immediately preceding sentence
without regard to the Annual Compensation Limit. The Plan will not prorate the
Annual Compensation Limit for a Participant who participates in the Plan for
less than a full Plan Year.

“Crediting Period” means the applicable semi-monthly period from the first day
of a calendar month through the 15th of the month, or from the 16th of the month
through the last day of the month.

 

1



--------------------------------------------------------------------------------

“Date of Hire” means the date of an Employee’s first day of active employment
with the Company or an Affiliate.

“Disabled” means a Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer and,
in addition, has begun to receive benefits under SunTrust’s Long-Term Disability
Plan. The Participant will not be entitled to disability benefits under
Section 3.4 if his impairment was caused by military service; an act of war,
riot or civil insurrection; or employment with or service for any entity other
than the Company or an Affiliate.

“Eligible Employee” means an Employee, generally, in Grade 57 or higher, who is
recommended by the CEO, and who is approved by the Committee for participation
in the Plan. The approval of the Committee regarding whether an Employee is an
Eligible Employee shall be final and binding for all Plan purposes.

“Employee” means an individual who is a regular employee on the U.S. payroll of
the Company or its Affiliates. The term “Employee” shall not include a person
hired as an independent contractor, leased employee, consultant, or a person
otherwise designated by the Company or an Affiliate as not eligible to
participate in the Plan, even if such person is determined to be an “employee”
of the Company or an Affiliate by any governmental or judicial authority.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Initial Distribution Election” means an initial distribution election regarding
the form of payment of a Particiapnt’s Restoration Benefit pursuant to
Section 4.5(a).

“Interest Credits” mean the credits made to Participants’ Accounts, as such term
is defined in Section 3.3.

“Key Employee” means an Employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code section 416(i) without regard to section
(5) thereof)) if the common stock of the Company or an Affiliate is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the twelve (12) month period beginning on the April 1
following the identification date.

“Newly Hired Eligible Employee” means an individual who is hired by the Company
or an Affiliate, who is not a current or former Employee and who meets the
criteria for an Eligible Employee on his Date of Hire.

“Participant” means an Eligible Employee with an accrued benefit under the Plan.

“Pay Credits” mean the credits made to Participants’ Accounts, as such term is
defined in Section 3.2.

“Plan” means the SunTrust Restoration Plan, as set forth herein and as amended
from time to time.

“Plan Administrator” means the party responsible for administering the Plan, or
its delegate, as provided in Section 5.1.

“Plan Year” means the calendar year.

“Qualified Plan” means the SunTrust Banks, Inc. Retirement Plan, as amended and
restated from time to time, and any successor plan.

“Restoration Benefit” means the benefit defined in Article III.

 

- 2 -



--------------------------------------------------------------------------------

“Separation from Service” or “Separates from Service” means a “separation from
service” within the meaning of Code section 409A.

“Subsequent Distribution Election” means an election to change the time or form
of payment of a Participant’s Restoration Benefit pursuant to Section 4.5(b).

“Vested Date” means the date a Participant becomes 100% vested in his
Restoration Benefit, as such term is defined in Section 3.5.

“Vesting Service” means a Participant’s whole and partial “Years of Vesting
Service,” as defined in the Qualified Plan. If a Participant became an Eligible
Employee in connection with a corporate merger or acquisition, the Plan
Administrator shall determine upon the date such Participant becomes an Eligible
Employee to what extent, if any, such Participant’s service with the predecessor
employer shall be included as Vesting Service under this Plan.

ARTICLE II

PARTICIPATION

Participation in the Plan shall be limited to Eligible Employees. The Plan
Administrator, or its delegate, shall notify any Employee of his status as an
Eligible Employee at such time and in such manner as the Plan Administrator
shall determine.

ARTICLE III

RESTORATION BENEFIT

3.1        Amount of Restoration Benefit.  An Eligible Employee shall become
entitled to receive the benefits determined under this Article III on and after
the first day of the month following the date he becomes an Eligible Employee
(the “Restoration Benefit”). An Account shall be established for each
Participant. The Account shall be credited with Pay Credits and Interest Credits
pursuant to the provisions of this Article III. Notwithstanding the foregoing, a
Newly Hired Eligible Employee shall not earn or accrue any benefits under this
Article III until the first day of the month following or coincident with the
31st day after his Date of Hire.

3.2        Pay Credits.  Pay Credits shall be determined and credited in
accordance with this Section 3.2 to the Account of each Participant who is an
Eligibile Employee during a Plan Year (“Pay Credits”). Pay Credits shall be
determined for each Participant as the amount obtained by multiplying such
Participant’s Compensation received during a Crediting Period by the percentage,
based on the Participant’s Points, indicated in the table below. Pay Credits
shall be credited to a Participant’s Account as of the last day of each
Crediting Period during the Plan Year in which he receives Compensation. If a
Participant terminates employment with the Company and all Affiliates and is
subsequently rehired by the Company or an Affiliate, such Employee shall not
accrue any additional Pay Credits following his or her reemployment unless the
Committee again approves him as an Eligible Employee.

 

Points

 

  

Pay Credit Rate

 

Less than 30

  

2.5%

 

30 – 39.999

  

3.0%

 

40 – 49.999

  

4.0%

 

50 and over

  

5.0%

 

3.3        Interest Credits.  As of the last day of each Crediting Period, each
Account shall be credited with an Interest Credit (“Interest Credits”) equal to
the product of the Account balance as of the end of the prior Crediting Period
multiplied by the rate which, if compounded each Crediting Period for an entire
calendar year,

 

- 3 -



--------------------------------------------------------------------------------

would yield an effective annual rate equal to the interest rate applicable to
the Plan Year in which such Crediting Period begins. The applicable interest
rate for a Plan Year shall be equal to the monthly average for 30-year Treasury
bond rates for the month of December in the immediately preceding Plan Year, as
published in the Federal Reserve Statistical Release. Notwithstanding the
foregoing, the applicable interest rate for each Plan Year shall not be lower
than 3%. Participants shall continue to receive Interest Credits to their
Accounts through the end of the Crediting Period immediately preceding their
Benefit Commencement Date.

3.4        Disability Benefit.  A Participant who becomes Disabled while
employed as an Eligible Employee shall continue to be eligible to receive Pay
Credits, based on his Compensation, until the time he or she ceases to receive
benefits under an Employer-sponsored long-term disability program, or, if
earlier, as of the time he or she elects to receive distribution of his or her
benefits under the Qualified Plan. Such Participant’s Points shall be updated
annually in accordance with the Qualified Plan. For purposes of this
Section 3.4, Compensation shall be determined by replacing PPA Compensation in
the definition of Compensation (as set forth in Article I) with PPA Compensation
determined in accordance with Section 1.38B(c) of the Qualified Plan.

3.5        Vesting.  A Participant shall be 100% vested in his Restoration
Benefit on the date he completes ten (10) years of Vesting Service and reaches
age sixty (60) (the “Vested Date”), provided that such Participant remains
employed by the Company or an Affiliate through such date.

3.6        Change in Position Prior to Distribution Event.  Notwithstanding
anything herein to the contrary, in the event a Participant changes from a
position as an Eligible Employee to one that is not an Eligible Employee for any
reason, such Participant shall not receive any additional Pay Credits following
the date of such change; provided, however, such Participant shall continue to
earn Interest Credits until the Benefit Commencement Date and shall continue to
vest in the Restoration Benefit during his continued service as an Employee.

3.7        Separation Before Vested Date.  Notwithstanding anything herein to
the contrary, no benefit will be payable to or on behalf of a Participant who
terminates employment with the Company and all Affiliates before his Vested
Date.

ARTICLE IV

DISTRIBUTION OF BENEFITS

4.1        Distribution Upon Separation.  Absent an effective election under
Section 4.5, the Partcipant’s Restoration Benefit shall normally be distributed
to him in a lump sum payment during the second month after the month in which
the the Participant Separates from Service. Notwithstanding any elections by a
Participant, if the amount of a Participant’s Restoration Benefit is less than
the applicable dollar amount under section 402(g)(1)(B) of the Code at the time
the Participant Separates from Service, the benefit shall be distributed in a
lump sum payment during the second month after the month in which the the
Participant Separates from Service.

4.2        Key Employee.  In the event that a Participant is a Key Employee as
of the date of his or her Separation from Service, any distributions to such
Participant under Section 4.1 shall not commence earlier than six (6) months
following the date of such Separation from Service (or, if earlier, the date of
the Participant’s death). Amounts otherwise payable to the Participant during
such period of delay shall be accumulated and paid in the seventh month
following the Participant’s Separation from Service (or, if earlier, the first
day of the month after the Participant’s death). Interest Credits shall continue
to accrue on the Restoration Benefit during the period of delay following the
Participant’s Separation from Service until the Benefit Commencement Date.

4.3        Distribution Upon Disability.  Notwithstanding any provision in the
Plan to the contrary, if a Participant becomes Disabled prior to his or her
Separation from Service, the Restoration Benefit will be distributed in a lump
sum payment in the month after the month in which the Participant attains age
sixty-five (65).

4.4        Distributions Upon Death.  Notwithstanding any provision in the Plan
to the contrary, in the event of the death of the Participant before benefits
have commenced, the Restoration Benefit will be distributed in a lump sum
payment in the second month after the month of death to the Participant’s
beneficiary. In the event of the death of the Participant after benefits have
commenced in a form elected by the Participant under section 4.5, death

 

- 4 -



--------------------------------------------------------------------------------

benefits under the Plan will be payable to the Participant’s beneficiary in
accordance with the form of distribution elected by the Participant. A
Participant shall designate his beneficiary in a writing delivered to the Plan
Administrator prior to death in accordance with procedures established by the
Plan Administrator. If a Participant has not properly designated a beneficiary
or if no designated beneficiary is living on the date of distribution, such
amount shall be distributed to the Participant’s estate.

4.5        Changes in Time or Form of Distribution.  In order to elect to change
the time or form of distribution of the Restoration Benefit, a Participant shall
file an Initial Distribution Election or Subsequent Distribution Election,
written or electronic, in accordance with procedures established by the Plan
Administrator. A distribution election under this Section 4.5 shall become
irrevocable on the date the election is filed with the Plan Administrator.

 

  (a) Initial Distribution Election for Newly Hired Eligible Employee.  If an
individual becomes a Newly Hired Eligible Employee after the beginning of a Plan
Year, the Plan Administrator has the sole discretion to determine whether such
individual may file an Initial Distribution Election for the Restoration
Benefit. Under certain limited circumstances, the Newly Hired Eligible Employee
may elect the form of payment of the Restoration Benefit in accordance with the
procedures established by the Plan Administrator, provided such election is
delivered to the Plan Administrator no later than thirty (30) days after the
Employee’s Date of Hire. In the event of an Initial Distribution Election under
this Section 4.5(a), such election shall apply to the Restoration Benefit earned
for services performed on and after the first day of the month following or
coincident with the 31st day after his Date of Hire.

 

  (b) Subsequent Distribution Election.  In addition to the requirements the
Plan Administrator may establish, a Participant may make a Subsequent
Distribution Election after the thirty (30) day period set forth in
Section 4.5(a) above, if applicable. An election under this Section 4.5(b) shall
become irrevocable on the date the election is filed with the Plan Administrator
and any election to change the time or form of a distribution shall be effective
only if the following conditions are satisfied:

 

  (i) The election may not take effect until at least twelve (12) months after
the date on which the election is made;

 

  (ii) In the case of an election to change the time or form of a distribution
under Sections 4.1 or 4.5, a distribution may not be made earlier than at least
five (5) years from the date the distribution would have otherwise been made;
and

 

  (iii) In the case of an election to change the time or form of a distribution
related to a payment at a specified time or pursuant to a fixed schedule, the
election must be made at least twelve (12) months before the date the
distribution is scheduled to be paid.

Any election (including changes solely among the Annuity Options) with respect
to the form of payment under the Plan after the Participant’s third Subsequent
Distribution Election shall be null and void and have no force or effect.
Notwithstanding anything herein to the contrary, a Subsequent Distribution
Election solely to change the form of payment from one Annuity Option to another
Annuity Option listed in Section 4.6(b) shall not be subject to the conditions
set forth in Sections 4.5(b)(i)-(iii) above. In the event the Restoration
Benefit is payable after the Participant made one or more Subsequent
Distribution Elections under this Section 4.5(b), Interest Credits shall
continue to accrue on the Restoration Benefit following the Participant’s
Separation from Service until the Benefit Commencement Date.

4.6        Permitted Form of Payment Options.  Subject to the requirements of
Sections 4.2 and 4.5, the Participant may elect the manner in which his or her
vested Restoration Benefit shall be paid from between the following options:

 

- 5 -



--------------------------------------------------------------------------------

  (a) Lump sum; or

 

  (b) One of the following Annuity Options, the payments under which shall be
determined as of the Benefit Commencement Date and be an Actuarial Equivalent to
the lump sum value of the Restoration Benefit at such date:

 

  (i) Single life annuity;

  (ii) 50% joint and survivor annuity;

  (iii) 75% joint and survivor annuity;

  (iv) 100% joint and survivor annuity;

  (v) 10-Year Certain and Life; or

  (vi) 20-Year Certain and Life.

4.7        Effect of Early Taxation.  If the Participant’s benefits under the
Plan are includible in income pursuant to Code section 409A, such benefits shall
be distributed immediately to the Participant.

4.8        Permitted Delays.  Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Plan Administrator’s
reasonable anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

 

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 4.8 shall be paid in
accordance with Code section 409A.

ARTICLE V

ADMINISTRATION

5.1        General Administration.  The Company is the sponsor of the Plan, and
the Committee is the Plan Administrator responsible for the operation and
administration of the Plan.

5.2        Responsibility of Administrator.  The Plan Administrator shall have
sole discretionary authority for the operation, interpretation and
administration of the Plan. All determinations and actions of the Plan
Administrator within its discretionary authority shall be final, conclusive and
binding on all persons, except that the Plan Administrator may revoke or modify
a determination or action it determines was previously made in error. In
addition to the implied powers and duties that may be needed to carry out the
administration of the Plan, the Plan Administrator shall have the following
specific powers and responsibilities:

 

  (a) To establish, interpret, amend, revoke and enforce rules and regulations
as required or desirable for the efficient administration of the Plan.

 

  (b) To review and interpret Plan provisions and to remedy provisions that are
ambiguous or inconsistent or contain omissions.

 

  (c) To determine all questions relating to an individual’s eligibility to
participate in the Plan and the validity of an individual’s elections.

 

  (d) To revoke an individual’s status as an Eligible Employee at any time;
provided however, in no event shall such revocation be applied retroactively to
deprive an Employee of benefits accrued under this Plan before such revocation.

 

  (e) To determine a Participant’s or beneficiary’s eligibility for benefits
from the Plan and to authorize payment of benefits.

 

- 6 -



--------------------------------------------------------------------------------

  (f) To employ outside professionals and to enter into agreements on behalf of
the Plan Administrator necessary or desirable for administration of the Plan.

 

  (g) To delegate any of the Plan Administrator’s rights, powers and duties to
one or more Employees or officers of the Company or to a third-party
administrator. Such delegation may include, without limitation, the power to
execute any document on behalf of the Plan Administrator and to accept service
of legal process for the Plan Administrator at the principal office of the
Company.

5.3        Books, Records and Expenses.  The Plan Administrator shall maintain
books and records for purposes of this Plan, which shall be subject to the
supervision and control of the Plan Administrator. SunTrust shall pay the
general expenses of administering this Plan. The Plan Administrator shall be
entitled to rely conclusively upon all tables, valuations, certificates,
opinions and reports furnished by any actuary, accountant, controller, counsel
or other person employed or engaged by the Company with respect to the Plan.

5.4        Compensation.  Neither the Plan Administrator nor any delegate who is
an employee of the Company or an Affiliate shall receive any additional
compensation for his services as Plan Administrator or delegate.

5.5        Indemnification.  The Company (to the full extent permissible under
law and consistent with its charters and bylaws) shall indemnify and hold
harmless the Plan Administrator, each individual member of the Plan
Administrator and any Employee authorized to act on behalf of the Plan
Administrator, the Company or an Affiliate under this Plan for any liability,
loss, expense, assessment or other cost of any kind or description whatsoever,
including legal fees and expenses, which they actually incur for their acts and
omissions, past, current or future, in the administration of the Plan.

5.6        Claims.  The Plan Administrator shall establish a reasonable claims
procedure consistent with the requirements under the Department of Labor
regulations under section 503 of ERISA.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1        Right to Amend or Terminate Plan.  The Company expects to continue
this Plan indefinitely, but reserves the right to amend or discontinue the Plan
should it deem such an amendment or discontinuance necessary or desirable. The
Company hereby authorizes and empowers the Committee, as Plan Administrator, to
amend this Plan in any manner that is consistent with the purpose of this Plan
as set forth in this document, without further approval of the Company’s Board
of Directors, and to delegate authority to amend this Plan to one or more
appropriate members of the Committee or officers of the Company, except as to
any matter that the Committee determines may result in a material increased cost
to the Company or its Affiliates, in which case the consent of the Committee
shall be required. No amendment or discontinuance of this Plan shall reduce the
vested balances credited to any Participant’s Account as of the date such
amendment is adopted or the date of such discontinuance.

6.2        Distribution of Accounts.  If the Company terminates the Plan,
distribution of balances in Accounts shall be made to Participants and
beneficiaries in the manner and at the time as provided in Article IV, unless
the Company determines in its sole discretion that all such amounts shall be
distributed upon termination of the Plan in accordance with the requirements
under Code section 409A. Upon termination of the Plan, no further benefits shall
be credited under the Plan.

ARTICLE VII

GENERAL PROVISIONS

7.1        Construction.  The headings and subheadings in this Plan have been
set forth for convenience of reference only and have no substantive effect
whatsoever. Whenever any words in this document are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply;

 

- 7 -



--------------------------------------------------------------------------------

and whenever any words in this document are used in the singular or in the
plural, they shall be construed as though they were used in the plural or in the
singular, as the case may be, in all cases where they would so apply.

7.2        Severability.  In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted.

7.3        No Alienation or Assignment.  A Participant, a spouse or a
beneficiary under this Plan shall have no right or power whatsoever to alienate,
commute, anticipate or otherwise assign at law or equity all or any portion of
any benefit otherwise payable under this Plan, and the Company shall have the
right, in the event of any such action, to terminate permanently the payment of
benefits to, or on behalf of, any Participant, spouse or beneficiary who
attempts to do so.

7.4        Incapacity of Recipient.  If any person entitled to a distribution
under the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until a
claim for such payment shall have been made by a duly appointed guardian or
other legal representative of such person, the Plan Administrator may provide
for all or part of such payment to be made to any other person or institution
then contributing toward or providing for the care and maintenance of such
person. Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company, its Affiliates and the Plan
to the extent of such payment.

7.5        Unclaimed Benefits.  Each Participant shall keep the Plan
Administrator informed of his current address and the current address of his
designated beneficiary. The Plan Administrator shall not be obligated to search
for the whereabouts of any person if the location of a person is not made known
to the Plan Administrator.

7.6        Not a Contract of Employment.  Participation in this Plan does not
grant to any individual the right to remain in the employ of the Company or any
Affiliate for any specific term of employment or in any specific capacity or at
any specific rate of compensation.

7.7        Unfunded Plan.

 

  (a) Contractual Liability of the Company. This Plan is an unfunded plan
maintained primarily for a select group of management or highly compensated
employees. The obligation of the Company to provide any benefits under the Plan
is a mere contractual liability, and the Company is not required to establish or
maintain any special or separate fund or segregate any assets for the payment of
benefits under this Plan. Participants and their beneficiaries shall not have
any interest in any particular assets of the Company by reason of its obligation
under the Plan and they are at all times unsecured creditors of the Company with
respect to any claim for benefits under the Plan. All amounts of compensation
deferred under this Plan, all property and rights purchased with such amounts
and any income attributable to such amounts, rights or property shall constitute
general funds of the Company. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits hereunder.

 

  (b) Rabbi Trust. The Company may, but is not required to, establish any
special or separate fund or segregate any assets for the payment of benefits
under this Plan. In the event the Company should establish a “rabbi” trust to
assist in meeting the Company’s financial obligations under this Plan, the
assets of such trust shall be subject to the claims of the general creditors of
the Company in the event of the Company’s insolvency, as defined in such trust
agreement, and Participants in this Plan and their beneficiaries shall have no
preferred claim on, or any legal or equitable rights, claims or interest in any
particular assets of such trust. To the extent payments of benefits under this
Plan are actually made from any such trust or from any other source, the
Company’s obligation to make such payments is satisfied, but to the extent not
so paid, payment of benefits under this Plan remains the obligation of, and
shall be paid by, the Company.

 

- 8 -



--------------------------------------------------------------------------------

7.8        Taxes.  The Company or other payor may withhold from a benefit
payment under the Plan or from a Participant’s wages in order to meet any
federal, state, or local tax withholding obligations with respect to Plan
benefits. The Company or other payor may also accelerate and pay a portion of a
Participant’s benefits in a lump sum equal to the Federal Insurance
Contributions Act (“FICA”) tax imposed and the income tax withholding related to
such FICA amounts. The Company or other payor shall report Plan payments and
other Plan-related information to the appropriate governmental agencies as
required under applicable laws.

7.9        Binding Effect.  This Plan shall be binding upon and inure to the
benefit of any successor of the Company and any successor shall be deemed
substituted for the Company under this Plan and shall assume the rights,
obligations and liabilities of the Company hereunder and be obligated to perform
the terms and conditions of this Plan. As used in this Plan, the term
“successor” shall include any person, firm, corporation or other business entity
or related group of such persons, firms, corporations or business entities which
at any time, whether by merger, purchase, reorganization, liquidation or
otherwise, or by means of a series of such transactions, acquires all or
substantially all of the assets or business of the Company.

7.10        Governing Law.  The Plan and all actions taken pursuant to the Plan
shall be governed by the laws of the State of Georgia (excluding its
conflict-of-interest laws) except to the extent such laws are superseded by
federal law.

7.11        Regulatory Requirements.  Regulatory agencies and federal laws and
regulations may impose restrictions on the Company and its Affiliates with
respect to the payment of compensation and benefits to certain employees who may
be Participants in this Plan. These restrictions may be in the form of absolute
prohibitions or penalties, which may include tax penalties on the Company and
its Affiliates or on certain Participants. Notwithstanding any other provision
of this Plan document, the Company may reduce, eliminate or delay the payment of
a Participant’s benefits under this Plan or may take actions that subject such
benefits to monetary or tax penalties, as determined by the Company in its sole
discretion to be required under federal laws or regulations applicable to the
Company and its Affiliates. In such event, neither the Company nor its
Affiliates shall have any liability for such reduction, elimination, delay or
penalty. Any delay in payment of a Participant’s benefits under this Plan will
comply with Section 4.8.

 

- 9 -



--------------------------------------------------------------------------------

Executed this                  day of May 31, 2011.

 

Attest:

 

 

        SUNTRUST BANKS, INC.

 

  By:    

 

     By:                                                                        
        Donna D. Lange   Title:    

 

    Title:                                                                

 

- 10 -